Melvin Mayfield, Judge, concurring. I agree with the majority opinion and its application of Ark. R. Crim. P. 28 to this case. See Lark v. State, 276 Ark. 441, 637 S.W.2d 529 (1982) (proper to look to Rule 28.3 for guidance in computing excludable periods in revocation cases). In addition, I agree with the trial court’s statement that the 60-day limitation period should not start to run until the date the appellant was rearrested on September 2, 1989. The court said it was not going to count any time before September 2 because it was appellant’s own conduct that caused the delay. We held in Phillips v. State, 17 Ark. App. 86, 703 S.W.2d 471 (1986), that a defendant could waive the 60-day limitation period. To hold otherwise, under the circumstances of this case, would allow defendants to cause the 60-day limitation period to run simply by not showing up for preliminary hearing dates in consecutive order, if the court allowed them to stay free on bond. For example, suppose a hearing is set for 30 days from the initial arrest; that defendant does not appear; and that he is arrested the second time. Then suppose that another hearing is set for 20 days after this second arrest but the defendant again fails to appear. Assume he is arrested again; hearing is set 10 days later; and defendant again fails to appear. If the 60-day limitation period does not start from this third arrest, the period would have run — simply because the defendant failed to appear each time. Therefore, I do not believe that the 60-day limitation period should start to run in this case until September 2, 1989.